CLD-259                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1509
                                       ___________

                                   LASHAWN JONES,
                                              Appellant

                                             v.

            OCEAN COUNTY DIVISION OF CHILD PROTECTION AND
             PERMANENCY; SUPERIOR COURT OF OCEAN COUNTY
               NEW JERSEY; HON. ROBERT E. BRENNAN, J.S.C.;
                JUDGE STEPHEN J. BERNSTEIN, Monmouth County
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 3-18-cv-11528)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 15, 2019
          Before: CHAGARES, RESTREPO, and SCIRICA, Circuit Judges

                            (Opinion filed: February 19, 2020)
                                       __________

                                        OPINION*
                                       __________
PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Lashawn Jones appeals from an order denying his motion for a preliminary

injunction. We will dismiss this appeal as moot.

       Jones is a New Jersey state prisoner. He filed a federal complaint raising claims

regarding visitation with his son J.G. After a New Jersey state court issued an order

suspending those visits, Jones filed a motion for a preliminary injunction and apparently

sought an order directing the visits to resume. The District Court denied that motion, and

Jones filed this appeal.

       Ordinarily, we would have jurisdiction to review the District Court’s denial of

Jones’s motion for a preliminary injunction under 28 U.S.C. § 1292(a)(1). After Jones

filed this appeal, however, the District Court entered an order dismissing his amended

complaint. The District Court dismissed most of Jones’s claims with prejudice, but it

dismissed some of his claims without prejudice and with leave to further amend. Jones

did not amend within the time permitted and instead filed a second appeal at C.A. No. 19-

2021. That appeal is not presently before us.

       By filing that appeal instead of amending within the time permitted, however,

Jones rendered the District Court’s order of dismissal final by standing on his complaint.

See Hoffman v. Nordic Nats., Inc., 837 F.3d 272, 279 & n.49 (3d Cir. 2016). And the

District Court’s final order of dismissal renders moot this appeal from its order denying

Jones’s motion for a preliminary injunction. See Doe ex rel. Doe v. Governor of N.J.,




                                             2
783 F.3d 150, 151 n.1 (3d Cir. 2015) (citing Hankins v. Temple Univ. (Health Sciences

Ctr.), 829 F.2d 437, 438 n.1 (3d Cir. 1987)).

       Thus, we will dismiss this appeal as moot. See id. Jones’s motion for

appointment of counsel on appeal is denied. To the extent that Jones’s filings can be

construed to request any other forms of relief, those requests are denied as well.




                                                3